Case:16-13216-EEB Doc#:125 Filed:01/13/20                   Entered:01/13/20 14:04:57 Page1 of 11




                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLORADO
                              Bankruptcy Judge Elizabeth E. Brown



      In re:
                                                       Bankruptcy Case No. 16-13216 EEB
      JULIO BARRERA,
      MARIA MORO,                                      Chapter 7

      Debtors.



               ORDER DENYING MOTION FOR TURNOVER OF SALES PROCEEDS

        THIS MATTER is before the Court on the Trustee’s “Motion to Compel Debtors to
 Turnover and Account for Property of the Estate” (the “Turnover Motion”), which is
 opposed by the Debtors. At issue is whether the increase in the Debtors’ equity in their
 home that occurred during their prior chapter 13 case became property of the chapter 7
 estate following conversion.

 I.        BACKGROUND

        The Debtors filed a chapter 13 petition on April 5, 2016. At that time, their
 primary residence was located at 6815 Edgewood Way, Highlands Ranch, CO 80130
 (the “home”). They scheduled the home’s value as $396,606 as of the petition date.
 They listed the balance of their first mortgage, owed to Citimortgage Inc., as
 $243,649.62. On Schedule D, they also listed “US Department of Housing & Urban
 Devel.” as holding a lien on their residence in the amount of $92,560.00, but they did
 not indicate the nature of this lien. The two liens combined totaled $336,209.62, leaving
 $60,396.38 in equity. They claimed a $75,000 homestead exemption pursuant to Colo.
 Rev. Stat. § 38-41-201(1)(a) to fully exempt the home equity.

         On June 9, 2016, the Court confirmed the Debtors’ amended chapter 13 plan.
 The plan itself did not include any valuation of the home. The form of plan used in this
 district requires a listing of the home’s value only if there is non-exempt equity that must
 be accounted for in the section comparing what unsecured creditors could expect to
 receive in a chapter 7 liquidation. But the plan did provide that Citimortgage would
 retain its lien on the Property, the Debtors would pay the Trustee monthly cure
 payments for Citimortgage’s benefit on a prepetition arrearage of $4,400, and Debtors
 would pay regular postpetition mortgage payments directly to this lender.1 The plan


 1
   The plan’s only mention of HUD’s lien is found in Section V, “Other Provisions,” in which the Debtors
 indicated they would pay “$0.00” per month to this creditor over 0 months. Neither the chapter 13 trustee
Case:16-13216-EEB Doc#:125 Filed:01/13/20                     Entered:01/13/20 14:04:57 Page2 of 11




 also provided that “[a]ll property of the estate shall vest in the [Debtors] at the time of
 confirmation.”

         Approximately two years later, the Debtors sold the Property for $520,000. After
 paying off liens and closing expenses, they received $140,250.63 in sales proceeds.
 About two weeks later, they converted their case to a chapter 7 proceeding. At that
 time, they held $100,700.12 of the proceeds in a savings account.

        The Trustee alleges that he contacted the Debtors shortly after conversion to
 request information about the sale, but the Debtors refused to provide it. Nor have they
 turned over the nonexempt proceeds.2 Faced with non-compliance, the Trustee filed
 the instant Turnover Motion and Adversary Proceeding No. 18-1259 EEB, Rodriguez v.
 Barrera, to deny the Debtors a chapter 7 discharge, claiming that their inaction
 constitutes a postpetition act to conceal or transfer property of the estate in violation of
 11 U.S.C. § 727(a)(2)(B).3 In that adversary, the parties filed briefs on the Trustee’s
 Motion for Partial Summary Judgment. With one other issue no longer relevant to this
 matter, the Trustee requested a ruling on whether the postpetition increase in equity
 was an asset in the converted chapter 7 case. The parties agreed to hold the Turnover
 Motion in abeyance pending the Court’s ruling in the adversary proceeding.

         The Court entered its order granting partial summary judgment in favor of the
 Debtors, ruling that any postpetition increase in equity belonged to them following the
 chapter 7 conversion. But this Order did not fully resolve the case because, at that
 time, the parties disputed the prepetition value of the home. If the home was actually
 worth $520,000 on the petition date instead of the scheduled value of $396,606, then all
 of the nonexempt equity would belong to the chapter 7 estate, according to the Court’s
 ruling.

        Although it was interlocutory in nature, the Trustee sought leave to appeal the
 adversary ruling, but the Tenth Circuit Bankruptcy Appellate Panel denied that request
 and dismissed it. This Court then held a status conference to determine how the parties
 wished to proceed. Instead of scheduling a trial on the home’s prepetition value, the
 Trustee requested leave to dismiss the adversary action with prejudice. The Debtors
 did not oppose that request.



 nor this creditor objected to this treatment. The Court surmises that this lien reflects an arrangement with
 HUD to be paid only on the sale of the property, without requiring any monthly payments.
 2
   Instead the Debtors filed a motion to reconvert their case to chapter 13. The Court denied that request.
 Subsequently, the Debtors have requested reconsideration. The Trustee also filed a motion in the
 Debtors’ main case for an order compelling the Debtors to turn over the information relating to the home
 sale and the remaining proceeds. He also objected to the Debtors’ motion for reconsideration of the
 Court’s order denying their motion to reconvert. The Court held the turnover motion and the Debtors’
 motion to reconsider in abeyance pending the resolution of the cross-motions for summary judgment.
 3
  All references to “§” or “section” shall refer to Title 11, United States Code, unless expressly stated
 otherwise.

                                                       2
Case:16-13216-EEB Doc#:125 Filed:01/13/20             Entered:01/13/20 14:04:57 Page3 of 11




         While the Trustee no longer wishes to deny the Debtors their discharge, he
 continues to seek appellate review as to the chapter 7 estate’s entitlement to the
 nonexempt sales proceeds. Thus, he requested that the Court enter its ruling on this
 same legal issue in connection with the Turnover Motion. To remove any factual
 disputes, he has conceded on the record that the Court may assume that the prepetition
 value of the home is the same amount at which the Debtors scheduled it. Both parties
 agreed that they did not want to amend the Turnover Motion or Debtors’ Response or to
 brief the matter any further. Thus, they have submitted the matter to the Court based
 on the filings they have already made in connection with the Turnover Motion and the
 adversary proceeding.

 II.    DISCUSSION

        Congress amended § 348 to add subsection (f)(1) in 1994. Bankruptcy Reform
 Act of 1994, Pub. L. No. 103-394, § 311, 108 Stat. 4106 (1994). This change was
 prompted by a split in authority regarding what property constitutes property of the
 chapter 7 estate in a case that originates in chapter 13 but later converts to chapter 7.
 In relevant part, § 348(f)(1) now provides:

        Except as provided in paragraph (2), when a case under chapter 13 of this
        title is converted to a case under another chapter under this title—

              (A) property of the estate in the converted case shall consist of
        property of the estate, as of the date of filing of the petition, that remains in
        the possession of or is under the control of the debtor on the date of
        conversion . . . .

 11 U.S.C. § 348(f)(1).

        A.     Section 348(f)(1)(A)’s Clear Implications

          The meaning of subsection (f)(1)(A) is elucidated by comparing it to subsection
 (f)(2). The latter provision states: “If the debtor converts a case under chapter 13 of this
 title to a case under another chapter of this title in bad faith, the property of the estate in
 the converted case shall consist of the property of the estate as of the date of
 conversion.” The difference between these two subsections is the date of
 determination. With a good faith conversion, the measuring date is the petition date
 and, therefore, prepetition assets are included but postpetition assets are not. If the
 conversion reflects bad faith, then both pre- and postpetition assets will be included in
 the chapter 7 estate. Thus, Congress has given the debtor who attempts to repay his
 debts in chapter 13, albeit unsuccessfully, a sort of guarantee that he will be no worse
 off for having tried a repayment plan, as long as he converts in good faith. This
 guarantee comes in the form of allowing the debtor to retain his postpetition assets,
 which of course he would never have had to contribute if he had originally filed a
 chapter 7 case.



                                                3
Case:16-13216-EEB Doc#:125 Filed:01/13/20           Entered:01/13/20 14:04:57 Page4 of 11




        Subsection (f)(1)(A) also clarifies that the debtor need only turnover the
 prepetition property “that remains in the possession of or is under the control of
 the debtor on the date of conversion.” This language conveys two things. If prepetition
 property has been consumed or transferred during the chapter 13 proceeding, the
 debtor has no obligation to replenish it for the benefit of the chapter 7 estate. It also
 addresses the fact that there will likely be no “property of the estate” on the date of
 conversion. With confirmation of the chapter 13 plan, unless the plan expressly states
 otherwise, all property of the estate vests in the debtor. 11 U.S.C. § 1327(b). Post-
 confirmation, it reverts to its pre-bankruptcy status as “property of the debtor.”
 Nevertheless, if the debtor retains possession or control over it at the time of
 conversion, it must be surrendered to the chapter 7 trustee.

          A strict reading of this subsection might suggest that the Debtors in this case
 have no obligation to turn over to the Trustee any of the sale proceeds regardless of the
 home’s prepetition value. The home was a prepetition asset but on the date of
 conversion the Debtors no longer had possession of or control over it because they had
 sold it. However, this Court has not found any reported decision that has arrived at that
 conclusion. Instead, courts have treated the proceeds from a pre-conversion sale of
 property as property of the estate “as of the petition date” under § 348(f)(1)(A). Some
 have reached this conclusion by reasoning that § 541(a)(6) includes in the definition of
 property of the estate “[p]roceeds, product, offspring, rents, or profits of or from property
 of the estate.” See, e.g., Bogdanov v. Laflamme (In re Laflamme), 397 B.R. 194, 202
 n.7 (Bankr. D. N.H. 2008) (property of converted estate includes proceeds from
 commissions earned pre-bankruptcy that debtor received during chapter 13 case);
 Wyss v. Fobber (In re Fobber), 256 B.R. 268, 273 (Bankr. E.D. Tenn. 2000) (converted
 estate includes proceeds of tractor debtors sold during chapter 13 case); Pisculli v. T.S.
 Haulers, Inc. (In re Pisculli), 426 B.R. 52, 62 (E.D.N.Y. 2010) (converted estate includes
 proceeds from truck debtor sold during chapter 13). Some courts have assumed, with
 little or no analysis, that the proceeds and the property are one and the same for
 purposes of § 348(f)(1)(A). See, e.g., In re Niles, 342 B.R. 72, 73 (Bankr. D. Ariz. 2006)
 (“Niles”) (addressing proceeds from home debtor sold during chapter 13 case). And, in
 some cases, the parties have simply conceded this issue. See, e.g., Warfield v. Salazar
 (In re Salazar), 465 B.R. 875, 878 (9th Cir. BAP 2012) (converted estate includes tax
 refunds attributable to prepetition period that debtors received during chapter 13 case).

         Such is the case here. Neither party disputes that this subsection would require
 the Debtors to turn over any non-exempt funds attributable to the prepetition value of
 the home. And since both now agree that the home was only worth $396,606 on the
 filing date and that the greater amount realized at sale was attributable to a postpetition
 increase in value, the only dispute left is whether a postpetition increase in value of a
 prepetition asset constitutes a postpetition asset excluded from the chapter 7 estate by
 § 348(f)(1)(A).




                                              4
Case:16-13216-EEB Doc#:125 Filed:01/13/20           Entered:01/13/20 14:04:57 Page5 of 11




        B.   § 348(f)(1)(A)’s Latent Ambiguity: Two Schools of Thought on
        Whether PostPetition Increase in Equity during a Chapter 13 Case
        Becomes Property of the Chapter 7 Estate upon Conversion

         The Trustee argues that an increase in value that occurs postpetition is not a
 “postpetition asset.” He advocates for an interpretation of § 348(f)(1)(A) that reads its
 reference to “property” existing on the petition date to be the physical thing, the bricks
 and mortar of a home, and not the home’s value. When the Debtors sold the home,
 they received “proceeds” directly tied to it and those proceeds now represent the same
 prepetition asset under § 541(a)(6). According to the Trustee, any postpetition change
 in its equity is not newly acquired postpetition property but is inseparable from the home
 itself.

               1.     PostPetition Increase is Property of Chapter 7 Estate

         The Trustee’s position has support. In In re Goins, 539 B.R. 510, 515-16 (Bankr.
 E.D. Va. 2015), the court held that the post-conversion chapter 7 estate included the
 postpetition appreciation in value because the property itself was initially property of the
 estate under § 541(a)(1) and § 541(a)(6) provides that all proceeds of property of the
 estate are also property of the estate. It rejected the notion that § 348(f)(1)(A)
 controlled because “the equity attributable to the postpetition appreciation of the
 property is not separate, after-acquired property, [rather it] is inseparable from the real
 estate, which was always property of the estate under Section 541(a).” Id. at 516. See
 also Potter v. Drewes (In re Potter), 228 B.R. 422, 424 (8th Cir. BAP 1999) (estate’s
 interest in the converted case is the entire asset, including any changes in value that
 occur postpetition); Vu v. Kendall (In re Vu), 245 B.R. 644, 647-48 (9th Cir. BAP 2000)
 (upon conversion from chapter 11 to chapter 7, appreciation belongs to estate); Kakos
 v. Stevenson (In re Kakos), 2015 WL 5212033 (E.D. Mich. Sept. 4, 2015) (equity in real
 estate created by large postpetition, pre-conversion payment belongs to chapter 7
 estate); In re Peter, 309 B.R. 792 (Bankr. D. Or. 2004) (equity created by pay down of
 liens in chapter 13 belongs to chapter 7 trustee). Judge Romero in this district has now
 joined the ranks of these courts in his unpublished In re Hayes decision, Case No. 15-
 20727 (Bankr. D. Colo. March 28, 2019).

               2.     PostPetition Increase is Not Property of Chapter 7 Estate

         A greater number of courts interpreting these same statutes have reached the
 opposite conclusion. In Niles, the court confronted facts identical to those in the present
 case. At the time the debtor filed her chapter 13 case, she owned a home with no non-
 exempt equity. The bankruptcy court confirmed her plan and later the debtor sold her
 home and received proceeds that exceeded the applicable homestead exemption. A
 couple of months later, while she still had possession of the proceeds, the debtor
 converted her case to chapter 7. The Niles court concluded, that “[w]hile admittedly an
 increase in value to real property is not the same as after-acquired property as that term
 is traditionally defined under bankruptcy law, it is similar in nature and justifies the same
 result.” Niles, 342 B.R. at 76. Moreover, “[d]enying the debtor the increase in value


                                              5
Case:16-13216-EEB Doc#:125 Filed:01/13/20                    Entered:01/13/20 14:04:57 Page6 of 11




 upon conversion would similarly act as a disincentive to filing chapter 13 in the first
 instance.” Id.

         The Niles court’s most persuasive analysis focuses on the language of
 § 348(f)(1)(A) and its legislative history discussed below. Relying on this, many other
 courts have reached the conclusion that any postpetition increase in equity in a
 prepetition asset, whether from appreciation or from the debtor’s repayment of secured
 debt, is not property of the estate on conversion from chapter 13 to chapter 7. See In re
 Hodges, 518 B.R. 445, 447-49 (Bankr. E.D. Tenn. 2014); In re Robinson, 472 B.R. 854,
 856 (Bankr. M.D. Fla. 2012); Leo v. Burt (In re Burt), 2009 WL 2386102 (Bankr. N.D.
 Ala. July 31, 2009); Kendall v. Lynch (In re Lynch), 363 B.R. 101, 106-07 (9th Cir. BAP
 2007); In re Pruneskip, 343 B.R. 714, 717 (Bankr. M.D. Fla. 2006); In re Woodland, 325
 B.R. 583 (Bankr. W.D. Tenn. 2005; In re Boyum 2005 WL 2175879 (D. Or. Sept. 6,
 2005); In re Nichols, 319 B.R. 854 (Bankr. S.D. Ohio 2004).4

                 3.       Resort to Legislative History to Resolve Ambiguity

         These two divergent views highlight an underlying ambiguity in § 348(f)(1)(A).
 When Congress refers to “property . . . as of the date of the filing of the petition,” does it
 mean the property as it existed on that date? In other words, when the term “property”
 is modified by qualifying language that ties it to the petition date, is that a reference to
 the property with the attributes it had on that date? Consider this hypothetical: assume
 that a debtor’s prepetition home had four bedrooms, two bathrooms, an old kitchen, a
 value of $300,000, with a mortgage lien against it of $250,000. Two years later, the
 debtor, who is a builder, has renovated the home himself, adding a fifth master bedroom
 suite, a third bathroom, and a new kitchen, all for a total cost of $50,000. His changes
 to the home have increased its value by $100,000. He has also reduced the principal
 balance of the mortgage loan by $25,000 and realized appreciation in value due solely
 to market conditions of $100,000. His home is now worth $500,000 due to this
 combination of factors and his equity interest is $275,000 instead of the petition date
 amount of $50,000. When Congress stated that prepetition property becomes property
 of the chapter 7 estate, did it mean this home, regardless of what has changed since
 the petition date? Or did it mean this home with the attributes and value it had on the
 petition date?

        In In re Hayes, the court concluded that the statute’s reference to “property”
 unambiguously referred to the physical thing, the home. It said the debtor’s equity
 interest in the home was not a separate thing. It relied on an old Supreme Court tax
 case, Crane v. C.I.R., 331 U.S. 1 (1947). In that case, the taxpayer argued that she
 only had to pay a capital gains tax based on the difference between her basis in the

         4
           This Court agrees with the Court in Hayes that the cases relying solely on pre-BAPCPA
 § 348(f)(1)(B) and the concept of implicit valuation, including Warren v. Peterson, 298 B.R. 322 (N.D. Ill.
 2003 ) and In re Slack, 290 B.R. 282 (Bankr. D.N.J. 2003), are no longer persuasive on the question of
 what constitutes property of the estate when a debtor converts his case from chapter 13 to chapter 7.




                                                      6
Case:16-13216-EEB Doc#:125 Filed:01/13/20            Entered:01/13/20 14:04:57 Page7 of 11




 property and the amount for which she later sold it. Since no equity existed at the time
 of her acquisition, she claimed her basis in the property was $0. The Supreme Court
 rejected this reasoning, concluding that “property” does not mean the same thing as
 “equity.” It ruled that the property referred to the physical thing, “the aggregate of the
 owner’s rights to control and dispose of that thing.” Crane, 331 U.S. at 6. It further
 stated that “[s]trong countervailing considerations would be required to support a
 contention that Congress, in using the word ‘property,’ meant ‘equity,’ or that we should
 impute to it the intent to convey that meaning.” Id. at 7. Thus, the Hayes court
 concludes that the “property” is the thing as a whole, and changes to its value are not
 separate or newly acquired property.

        But the Hayes court also says that the term “proceeds” in § 541(a)(6) “is sensibly
 read as encompassing postpetition increases in value, regardless of whether an
 increase is a product of a reduction in the amount of a lien, the passage of time, or
 some other market event.” In re Hayes, Case No. 15-20727, slip op. at 6 (Bankr. D.
 Colo. March 28, 2019) (quoting In re Celentano, 2012 WL 3867335, at *5 (Bankr. D.
 N.J. Sept. 6, 2012)). Thus, in one breath, the court states that we cannot interpret
 equity as a thing separate from the property itself for purposes of interpreting
 § 348(f)(1)(A), but we can consider it to be a separate thing in interpreting what
 “proceeds” means under § 541(a)(6). And the reason it must interpret proceeds in this
 manner is because, if a postpetition increase in value is not “proceeds” of the property,
 what else would include it in property of the estate under § 541(a)? With limited
 exceptions not relevant here, § 541(a) states that the estate is comprised of the debtor’s
 property interests “as of the commencement of the case.” The Hayes line of cases say
 that the postpetition changes are included in the estate because they represent
 “proceeds” of the prepetition asset. They are separate enough to be proceeds but not
 separate enough to be excluded from the estate upon conversion under § 348(f)(1)(A).

         Despite this incongruity, the Court acknowledges that it is plausible to interpret
 § 348(f)(1)(A)’s reference to prepetition property in this manner. On the other hand, it is
 also reasonable to interpret this statute as a reference to the property as it existed on
 the petition date. This latter interpretation fits well within the context of the Bankruptcy
 Code as a whole. Numerous statutes in the Code freeze the relative rights of the
 debtor, the creditors, and the estate as of the petition date. The debtor’s exemption
 rights are determined based on the value of the asset on the petition date. Section 522
 allows a debtor to exempt certain assets up to a specified dollar amount of value. It
 defines “value” as the fair market value as of the date of the filing of the petition.” 11
 U.S.C. § 522(a)(2) (emphasis added). To the extent a claim is not supported by a lien
 on an asset of the debtor on the petition date, it is deemed to be an unsecured claim
 against the estate that will no longer accrue interest. Id. §§ 502(a)(2), 506(a)-(b). The
 claim’s status is not only frozen in amount, but the creditor is prevented from taking any
 action to acquire a new lien postpetition. Id. § 362(a)(4). An existing security interest
 that a creditor holds is cut off as of the petition date, preventing that creditor’s lien from
 attaching to property that the estate or the debtor acquires postpetition. Id. § 552(a).
 Moreover, unless a specific statute expressly states otherwise, the bankruptcy estate is
 only comprised of the debtor’s interests held on the date of the petition. Since these
 statutes and many more freeze the parties’ relative rights as of the petition date, it is not

                                               7
Case:16-13216-EEB Doc#:125 Filed:01/13/20             Entered:01/13/20 14:04:57 Page8 of 11




 illogical to assume that Congress intended to freeze the estate’s rights in the debtor’s
 prepetition assets at their prepetition values.

         These two lines of analysis demonstrate that § 348(f)(1)(A) has a latent
 ambiguity despite its superficial clarity. “A statute is ambiguous if it is reasonably
 susceptible to more than one interpretation . . . or capable of being understood in two or
 more possible senses or ways.” Nat’l Credit Union Administration Board v. Nomura
 Home Equity Loan, Inc., 764 F.3d 1199, 1226 (10th Cir. 2014) (internal citations
 omitted). When a statute is ambiguous, resort to extrinsic aids is permitted. A statute’s
 legislative history, including all statements made during legislative consideration of the
 original bill from the time of its introduction until its final enactment, is such an extrinsic
 aid that courts are permitted to consider. When legislative history is without probative
 value, is contradictory to the language as enacted, or is itself ambiguous, then the
 legislative history will not control. But consulting the legislative history is never
 improper. The Supreme Court has noted repeatedly that, “When aid to construction of
 the meaning of words, as used in the statute, is available, there certainly can be no ‘rule
 of law’ which forbids its use, however clear the words may appear on ‘superficial
 examination.’” 2A Norman Singer & Shambie Singer, Sutherland Statutory Construction
 § 48:1 (7th ed. 2014) (quoting Train v. Colo. Public Interest Research Group, Inc, 96 S.
 Ct. 1938, 1942 (1976)).

       With § 348(f)(1)(A), the legislative history is especially illuminating. The House
 Report indicates that § 348(f)(1)(A) was enacted to:

        clarify the Code to resolve a split in the case law about what property is in
        the bankruptcy estate when a debtor converts from chapter 13 to chapter 7.
        The problem arises because in chapter 13 . . . any property acquired after
        the petition becomes property of the estate, at least until confirmation of a
        plan. Some courts have held that if the case is converted, all of this after-
        acquired property becomes part of the estate in the converted chapter 7
        case, even though the statutory provisions making it property of the estate
        do not apply to chapter 7. Other courts have held that the property of the
        estate in a converted case is the property the debtor had when the original
        chapter 13 petition was filed.

        These latter courts have noted that to hold otherwise would create a serious
        disincentive to chapter 13 filings. For example, a debtor who had $10,000
        equity in a home at the beginning of the case, in a State with a $10,000
        homestead exemption, would have to be counseled concerning the risk that
        after he or she paid off a $10,000 second mortgage in the chapter 13 case,
        creating [another] $10,000 in equity, there would be a risk that the home
        could be lost if the case were converted to chapter 7 (which can occur
        involuntarily). If all of the debtor’s property at the time of conversion is
        property of the chapter 7 estate, the trustee would sell the home, to realize
        the $10,000 in [non-exempt] equity for the unsecured creditors and the
        debtor would lose the home.


                                               8
Case:16-13216-EEB Doc#:125 Filed:01/13/20            Entered:01/13/20 14:04:57 Page9 of 11




        This amendment overrules the holding in cases such as Matter of Lybrook,
        951 F.2d 136 (7th Cir. 1991) and adopts the reasoning of In re Bobroff, 766
        F.2d 797 (3d Cir. 1985). However, it also gives the court discretion, in a
        case in which the debtor has abused the right to convert and converted in
        bad faith, to order that all property held at the time of conversion shall
        constitute property of the estate in the converted case.

 H.R. Rep. No. 103-835, at 57 (1994), as reprinted in 1994 U.S.C.C.A.N. 3340, 3366.

        If Congress was intending its use of the term “property” in § 348(f)(1)(A) to refer
 to the entirety of the home itself, without regard to any postpetition changes to it, then
 these statements certainly do not convey that thought. According to this legislative
 history, one of the principal reasons for the enactment of this new provision was
 Congress’ concern that the chapter 7 trustee was getting the postpetition increase in
 equity in the debtor’s home. These statements reflect that a proper interpretation of
 “property” is the property as it existed on the petition date, with all its attributes,
 including the amount of equity that existed on that date. That interpretation gives
 purpose and meaning to this new statutory provision that is not conveyed by § 541(a)
 alone.

         Despite this legislative history, one could nevertheless attempt to distinguish
 between increased equity that arises from the debtor’s repayment of secured debt from
 an increase that results from a change in market conditions. But this Court cannot see
 any language in § 348(f)(1)(A) or elsewhere in the Bankruptcy Code to support such a
 distinction. Moreover, the broader concept that the legislative history points toward is
 Congress’ intent to leave a debtor who attempts a repayment plan no worse off than he
 would have been had he filed a chapter 7 case at the outset. If a debtor filed a chapter
 7 case, and his trustee did not sell his home, then he would enjoy the future increase in
 value realized by a change in market conditions in the years following his chapter 7
 filing.

        One of the leading sources of commentary on chapter 13 has expressed its view
 of § 348(f)(1)(A)’s legislative history that:

        it seems to have been congressional intent to take a snapshot of the estate
        at the filing of the original Chapter 13 petition and, based on that inventory,
        include in the Chapter 7 estate at conversion only the portion that remains
        in the possession or control of the debtor. The spirit of § 348(f)(1)(A) is best
        captured by a rule that property acquired by the Chapter 13 estate or by the
        debtor after the Chapter 13 petition does not become property of the
        Chapter 7 estate at a good-faith conversion. The method of acquisition after
        the Chapter 13 petition should not matter: post-petition property does not
        become property of the Chapter 7 estate at conversion, whether acquired
        with earnings by the debtor, by transfer to the debtor—for example, an
        inheritance after 180 days after the petition—or by appreciation in the value
        of a pre-petition asset.


                                               9
Case:16-13216-EEB Doc#:125 Filed:01/13/20           Entered:01/13/20 14:04:57 Page10 of 11




  Keith M. Lundin & William H. Brown, Chapter 13 Bankruptcy, § 316.1, at ¶ 26 (4th ed.
  2004).

         C.     Public Policy Implications

         By this legislative history, Congress has clearly evidenced its intent to incentivize
  chapter 13 filings by ensuring that debtors will be no worse off than they would have
  been had they filed for chapter 7 at the outset. But does allowing the debtor to keep the
  postpetition increase in equity provide the debtor with a windfall? What about the
  hypothetical debtor who renovated his home, paid down his mortgage, and enjoyed an
  uptick in market conditions to realize $275,000 in equity while the creditors in his
  converted chapter 7 case were not fully repaid? Why should he realize the benefit of
  $200,000 in non-exempt equity? The answer lies in the difference between the
  fundamental bargain in a chapter 7 versus a chapter 13 proceeding.

         In chapter 7, the debtor trades his non-exempt assets for his discharge. In
  chapter 13, he keeps his assets, but trades his postpetition income for his discharge.
  David Gray Carlson, Modified Plans of Reorganization and the Basic Chapter 13
  Bargain, 83 Am. Bankr. L.J. 585, 599-600 (2009). In a case converted from chapter 13
  to chapter 7, it would violate these general principles if the chapter 7 trustee were to
  reap the benefit of both the debtor’s non-exempt assets and his chapter 13 postpetition
  income. And he would do so in every case in which the debtor cured his mortgage and
  paid down its balance over the years he spent in a chapter 13 case before conversion.

          The Hayes court relied on several cases that stand for the proposition that the
  chapter 7 estate is entitled to the benefit of any postpetition increase in equity
  attributable to property of the estate. E.g. In re Celentano, 2012 WL 3867335 (Bankr.
  D. N.J. 2012); In re Prospero, 107 B.R. 732, 736 (Bankr. C,D, Cal, 1989); In re Croteau,
  2001 WL 1757049 at *1 (Bankr. D. N.H. July 19, 2001); In re Shipman, 344 B.R. 493,
  494-95 (Bankr. N.D. W.V. 2006); In re Paoella, 85 B.R. 974 (Bankr. E.D. Penn. 1988).
  The Court agrees with this general proposition. If the chapter 7 estate is left open for
  some period of time, and the assets appreciate or the liens are reduced during this
  period, then the chapter 7 estate will reap the benefit of that increase in equity.
  Because of this, any debtor’s lawyer worth his salt will file a motion to abandon the
  asset under § 554 early in the chapter 7 case if it looks like the estate will remain open
  for a significant period of time. Not doing so would be tantamount to malpractice. The
  debtor would be foolish to continue making payments on his home if the chapter 7
  trustee still has the ability to sell it. Filing a motion to abandon serves to push the
  trustee to make a decision as to whether this asset has non-exempt value for the estate,
  but it has to be done before the postpetition equity has increased. In Celentano, the
  debtors waited more than one year to file the motion to abandon and significant
  postpetition equity had accrued due to the postpetition reduction of the liens by
  $250,000. While they argued that the court should grant abandonment based on the
  prepetition home value, the court ruled they were a day late and a dollar short in making
  this request.



                                              10
Case:16-13216-EEB Doc#:125 Filed:01/13/20             Entered:01/13/20 14:04:57 Page11 of 11




           But in a typical chapter 7 case, the trustee will not have the opportunity to realize
  significant postpetition increases in home equity due to either prompt closure of the
  case or the debtor’s filing of a timely motion to abandon. Thus, allowing the debtor to
  keep the pre-conversion increase in equity does not render the chapter 7 estate worse
  off; it merely prevents the chapter 7 trustee from reaping a windfall. It allows the
  fundamental bargains of chapter 7 and 13 to remain in place.

  III.   CONCLUSION

        For the foregoing reasons, the Court hereby ORDERS the Trustee’s Motion for
  Turnover is DENIED.

         DATED this 13th day of January, 2020.

                                                           BY THE COURT:


                                                           ___________________________
                                                           Elizabeth E. Brown, Bankruptcy
                                                           Judge




                                                11
